 In the Matter of THE DEVILBISSCOMPANYandINTERNATIONAL'UNION, UNITEDAUTOMOBILE WORKERS OFAMERICA,#12Case No. R-694.-Decided March 16, 1938Atomizer and Painting Equipment Industry-Investigation of Representatives:agreement for election-ElectionOrdered-Certification of RepresentativesMr. Harry L. Lodish,for the Board.Davis,Wall & Bloch,byMr. Henry R. BlochandMr. MarshallMellhorn,of Toledo, Ohio, for the Company.Mr. C. I. Kiker, Mr. Wm. E. Siefke,andMr. Frank Sido,ofToledo, Ohio, for the Union.Mr. Oscar J. Smith, Mr. Irving Lumburg, Mr. Milden Murphy,Mr. Jack Briggs,andMr. Russell Hough,of Toledo, Ohio, for theAssociation.Mr. Abraham L. Kaminstein,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 28, 1937, International Union, 'United AutomobileWorkers of America, #12, herein called the Union, filed with theRegional Director for the Eighth Region (Cleveland, Ohio) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of The DeVilbiss Company,'Toledo, Ohio, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On February 1, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.8 DECISIONS AND ORDERS19On February 17, 1938, the Regional Director issued and dulyserved a notice of hearing upon the Company, the Union, and theEmployees of the DeVilbiss Company Association, herein' called theAssociation,'a labor organization named in the petition as claimingmembers among the Company's employees. Pursuant to the notice,a hearing was held on March 9, 1938,. at Toledo, Ohio, before HarlowHurley, the Trial Examiner duly designated by the Board.TheBoard, the Company, the Union,, and the Association were repre-sented by counsel, and all participated in the hearing.Full oppor;tunity,to be heard,, to examine and, to, cross-examine witnesses, andto introduce evidence'bearing on-the issues was afforded all, parties.During the course of the hearing, all parties agreed upon variousstipulations which were introduced into the record.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACTThe Company is an Ohio corporation, incorporated in May1905,with its plant at Toledo, Ohio, and with warehouse facilities in NewYork, Pennsylvania, Michigan, Illinois, Kansas, Wisconsin, Missouri,Texas, California, and Utah. It manufactures atomizers, spray paint-ing equipment, and hose.The principal raw materials are crudecome from without the State of Ohio. Similarly 90 per cent of thefinished products are shipped to points outside the State of Ohio.The total amount of sales and purchases for the year 1937 runs intoseveral hundred thousand dollars.We find that the Company's operations at its plant constitute acontinuous flow of trade, traffic, and commerce among the severalStates.It was further stipulated that the Union and the Association areeach labor organizations as defined by the Act; that the Associationclaims to represent a majority of all the employees except directrepresentatives of management, such as salesmen, superintendents,foremen, group leaders, tinie-study men,, watchmen, and confidentialsalaried employees; that the Association and the Union each claimto represent a majority of all the production employees except thosein a supervisory capacity; that the Company has recognized the claimof the Association, but refused to recognize the claim of the Union ;that the question of majority representation can only be resolvedby an election; and that the pay roll of the Company of October 28,1937, shall be used for the purpose of determining eligibility to vote.Itwas also stipulated between the Union and the Association thatthose eligible to vote in the election should be all employees in the 10NATIONAL LABOR RELATIONS BOARDplant, in all divisionsworking onan hourly and piece-work basisof pay.,On thebasis of theabovefindings and stipulations,the Board willorder an election to determinewhether theproduction employeesdesire to be representedby the Unionor the Association. ,DIRECTION OF -ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National, Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith The DeVilbiss Company, Toledo, Ohio, an election by secret bal-lot shall be conducted within twenty (20) days from the date of this,Direction, under the direction and supervision of the Regional Direc-tor for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, and in accordance with the stipula-tions entered into in this case, among the production employees ofThe DeVilbiss Company at its Toledo, Ohio, plant, who are paid onan hourly or piece-work basis, whose names appear on the pay rollof the Company for October 28, 1937, exclusive of supervisory, office,and non-production employees, and those who have been dischargedor who have quit, to determine whether they desire to be representedby International Union, United Automobile Workers of America,#12, or Employees of the DeVilbiss Company Association, for thepurposes of collective bargaining, or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESApril 20, 1938On March 16, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that anelection by secret ballot be held among the production employees of'Board Exhibit No. 3 contains a list of the employees and an indication as tb theireligibility to vote in the electionEmployees who have been discharged or have left theemployment of the Company,and whose names do not appear on Board Exhibit No. 3 willnot be eligible to vote in the election.The parties also agreed upon the specific conditions under which the election was to beheld, and the manner of voting. DECISIONS AND ORDERS11The DeVilbiss Company at its Toledo, Ohio, plant, herein called theCompany, who were paid on an hourly or piece-work basis, whosenames appeared on the pay roll of the Company for October 28, 1937,exclusive of supervisory, office, and non-production employees, andthose who had been discharged or who had quit, to determine whetherthey desired to be represented by International Union, United Auto-mobileWorkers of America, #12, or Employees of The DeVilbissCompany Association for the purposes of collective bargaining, orby neither.Pursuant to the Direction, an election by secret ballot was con-ducted on March 25, 1938, at Toledo, Ohio, under the direction andsupervision of the Regional Director for the Eighth Region (Cleve-land, Ohio).On March 28, 1938, the said Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties an Intermediate Report on the ballot.No excep-tions to the Intermediate Report have been filed by any of the parties.As to the results of the secret balloting, the Regional Director re-ported as follows :Total number of employees eligible__________________________ 626Total number of ballots cast______________________________ 580Total number of votes for International Union, United Automo-bileWorkers of America, #12 (C. I 0.) -------------------162Total number of votes for Employees of The DeVilbiss Com-pany Association_________________________________________396Total number of votes for neither organization______________14Total number of blank ballots______________________________1Total number of void ballots________________________________5Total number of challenged votes__________________________2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat.449, herein called the Act,and pursuant to ArticleIII, Sections 8 and 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Employeesof TheDeVilbiss CompanyAssociation has been designated and selected by a majority of theproduction employees of The DeVilbiss Company at its Toledo, Ohio,plant, who are paid on an hourly or piece-work basis, excluding cleri-cal and supervisory employees,as their representative for the pur-poses of collective bargaining,and that, pursuant to Section 9 (a) ofthe Act,Employees of The DeVilbiss Company Association is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages,hours ofemploy-ment, and other conditions of employment.